Case 17-20414-JNP               Doc 50       Filed 05/20/20 Entered 05/20/20 11:56:14             Desc Main
                                             Document     Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
Denise Carlon, Esquire
KML Law Group, P.C.
                                                                            Order Filed on May 20, 2020
216 Haddon Avenue, Suite 406                                                by Clerk
Westmont, NJ 08108                                                          U.S. Bankruptcy Court
Main Phone: 609-250-0700                                                    District of New Jersey
dcarlon@kmllawgroup.com
Attorneys for Secured Creditor
Carisbrook Asset Holding Trust

                                                             Case No.: 17-20414 JNP

                                                              Adv. No.:
In Re:
                                                              Hearing Date: 5/12/2020 @ 10:00 a.m.
          Robert J. McWilliams,
                                                              Judge: Jerrold N. Poslusny, Jr.
Debtor.

 ORDER CURING POST-PETITION ARREARS & RESOLVING CERTIFICATION OF
                             DEFAULT

     The relief set forth on the following pages, numbered two (2) through two (2) is hereby
ORDERED.




  DATED: May 20, 2020
Case 17-20414-JNP           Doc 50     Filed 05/20/20 Entered 05/20/20 11:56:14                    Desc Main
                                       Document     Page 2 of 2




(Page 2)
Debtor: Robert J. McWilliams
Case No: 17-20414 JNP
Caption of Order: ORDER CURING POST-PETITION ARREARS & RESOLVING CERTIFICATION
OF DEFAULT
_________________________________________________________________________________
        This matter having been brought before the Court by KML Law Group, P.C., attorneys for Secured
Creditor, Carisbrook Asset Holding Trust, Denise Carlon, Esq. appearing, upon a motion to vacate the
automatic stay as to real property located at 427 Oakland Avenue, Maple Shade, NJ, 08052, and it appearing
that notice of said motion was properly served upon all parties concerned, and this Court having considered
the representations of attorneys for Secured Creditor and Stacey L. Mullen, Esq., attorney for Debtor, and for
good cause having been shown
        It is ORDERED, ADJUDGED and DECREED that as of April 30, 2020 Debtor is in arrears
outside of the Chapter 13 Plan to Secured Creditor for payments due February 2020 through April 2020 for a
total post-petition default of $3,714.85 (3 @ $1,253.41, less $45.38 in suspense); and
        It is ORDERED, ADJUDGED and DECREED that the debtor will make an immediate payment
of $3,000.00; and
         It is further ORDERED, ADJUDGED and DECREED that the balance of the arrears in the
amount of $714.85 immediately; and
        It is further ORDERED, ADJUDGED and DECREED that regular mortgage payments are to
resume May 1, 2020, directly to Secured Creditor’s servicer, RoundPoint Mortgage Servicing Corporation.,
P.O. Box 19409, Charlotte, NJ 28219-9409 (Note: the amount of the monthly mortgage payment is subject to
change according to the terms of the note and mortgage); and
        It is further ORDERED, ADJUDGED and DECREED that for the Duration of Debtor’s Chapter
13 bankruptcy proceeding, if the lump sum payment or any regular monthly mortgage payments are not made
within thirty (30) days of the date said payment is due, Secured Creditor may obtain an Order Vacating
Automatic Stay as to Real Property by submitting a Certification of Default to the Court indicating such
payment is more than thirty days late, and Debtor shall have fourteen days to respond; and
        It is further ORDERED, ADJUDGED and DECREED that a copy of any such application,
supporting certification, and proposed Order must be served on the Trustee, Debtor, and Debtor’s counsel at
the time of submission to the Court; and
        It is further ORDERED, ADJUDGED and DECREED that Secured Creditor is hereby awarded
reimbursement of fees and costs up to the sum of $350.00 in an amount to be included in a post petition fee
notice for attorneys’ fees, which is to be paid through Debtors’ Chapter 13 plan and certification of default is
hereby resolved.
